 546DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or corece our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from engaging in any or all such activities, except tothe extent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named union or any other labor organization,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.PEPSI COLA BOTTLERS OF MIAMI, INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711.The Kroger CompanyandOil, Chemical and Atomic Workers In-ternational Union, AFL-CIO, Petitioner.Case No. 9-RC-655.November3, 1965DECISION AND DIRECTION OF ELECTIONSUpon a petitionduly filedunder Section 9 (c) of the.National LaborRelationsAct, as amended,a hearing was held before Hearing OfficerDonald G. Logsdon.The HearingOfficer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Briefshave been filed by the Employerand byMilk and Ice Cream Driversand DairyEmployees Union of Greater Cincinnati and Vicinity, Local98, AFL-CIO.Upon the entire record in this case, including the briefs filed by theparties,the Board finds:1.The Employer is engagedin commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.1rMilk and Ice Cream Drivers and Dairy Employees Union of Greater Cincinnati andVicinity, Local 98, AFL-CIO,herein calledMilk and Ice Creani Drivers, and District 34,InternationalAssociation of Machinists, AFL-CTO, herein called Machinists, were per-mitted tointerveneat the hearing on the basis of current contracts with the Employer.International Brotherhood of Firemen and Oilers, Local 49, AFL-CIO, and WarehouseProduction & Maintenance Employees, Local 661, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Wnrehousemen and Helpers of America, herein calledLocal 661, were also permitted to intervene at thehearingin order to protect their in-terests in the unitsof employees which they currently represent.155 NLRB No. 54. THE KROGERCOMPANY5473.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c)(1) and Section 2(6) and (7) of the Act.The Petitioner seeks a unit of product ion and maintenance employ-ees at the Employer's Springdale, Ohio, plant.The Employer, Milkand Ice Cream Drivers, and Machinists contend that the petition isbarred by their respective contracts and that the unit sought is inap-propriate.The Employer over a period of years had operated a dairy and icecream plant on State Avenue in Cincinnati, Ohio. This facility alsocontained a meat and frozen food processing division.Approximately55 production employees and 2 or 3 permanent maintenance employeeswere employed at the dairy and ice cream operation. Five other main-tenance employees were assigned as needed to the plant from a pool ofmaintenance employees servicing this plant and various other plantsof the Employer. The production employees at the State Avenue loca-tion have been represented since 1926 by the Milk and Ice Cream Driv-ers, which was certified by the Board on January 4, 1962, as represent-ative of a unit of all employees at the Employer's dairy and ice creamplant in Cincinnati, Ohio, including, but not limited to, employeesengaged in receiving, processing, handling, shipping (loading andunloading of trucks), and warehousing of dairy and ice cream andallied products.The most recent contract covering these employeeswas effective from April 15, 1962, to April 17, 1965.Maintenanceemployees at the State Avenue plant have been represented for a num-ber of years by Machinists as part of a multiplant unit of maintenanceemployees.Machinists was certified by the Board on November 6,1953, as representative of all maintenance employees at a number ofthe Employer's plants in Kentucky, Ohio, and Indiana, including theState Avenue plant involved in this proceeding.The most recent con-tract covering these employees was effective from August 12, 1962,to August 14, 1965.The Employer, until the last week of February 1965, also operateda dairy plant in Dayton, Ohio, which employed approximately 50employees, and which, unlike the State Avenue plant, contained no icecream operation.The Petitioner has represented the production andmaintenance employees at the Dayton plant since early 1950, havingbeen certified as representative of a unit of production and mainte-nance employees at the Dayton plant on January 28, 1954. The mostrecent contract covering these employees was effective from May 26,1964, to May 27, 1965.On October 12, 1964, the Employer notified employees of both theState Avenue and Dayton plants that these operations would be closeddown and that a new plant would be opened at Springdale, Ohio, 13212-809-66-vol. 15 5- 3 0 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDmiles from Cincinnati and 47 miles from Dayton. Dayton employeeswith 10 years or more of seniority with the company were offered em-ployment at Springdale and those over 50 years of age were offeredemployment at Springdale or at some other location of the Employer.On or about February 8, 1062, two or three State Avenue mainte-nance employees were transferred to the new plant at Springdale toready it for production.Beginning in February and continuingthrough March and April, additional numbers of production and main-tenance employees were transferred from the State Avenue and Day-ton plants to the Springdale plant and at the time of the hearing onApril 27, 1965, the total number of employees at the Springdale plantwas 69.Of these approximately five or six were maintenance employ-ees.Several pilot production runs involving approximately 15 pro-duction employees were made at the Springdale plant during Februaryand there was interchange of employees between the Springdale andState Avenue plants during February as production needs demanded.The Dayton plant was completely closed down during the last week inFebruary, at which time 25 production employees and 2 maintenanceemployees from Dayton accepted transfer to the Springdale plant.Full dairy production at Springdale commenced on February 28, 1965.At the time of the hearing, only 15 ice cream production employeeswere still working at State Avenue, and according to the Employer'sestimate, these employees were scheduled to be transferred to Spring-dale within the following month.On February 22, 1965, the Employer and Milk and Ice Cream Driv-ers signed an agreement, effective from its execution date until April 6,1968, covering production employees at Springdale and any dairy orice cream employees remaining at the State Avenue plant afterApril 17, 1965.They contend that the Springdale plant is a relocationof the State Avenue plant and that this contract is therefore a bar tothe petition, filed on March 15, 1965, insofar as it seeks productionemployees.The Employer and Machinists contend that since theSpringdale plant is a relocation of the State Avenue plant, their con-tract covering a multiplant unit of maintenance employees, whichexpired on August 14, 1965, bars an election among maintenanceemployees at Springdale.We find no merit in these contentions. InGeneral Extrusion Com-pany, Inc., et al.,121 NLRB 1165, 1167-1168, the Board distinguishedbetween a "relocation of operations" and a consolidation of two ormore operations and held that a contract does not bar an election "ifchanges have occurred in the nature as distinguished from the size ofthe operations between the execution of the contract and the filing ofthe petition, involving (1) merger of two or more operations resultingin the creation of an entirely new operation with major personnelchanges. . . ."Here, the Employer closed both its Dayton and State THE KROGER COMPANY549Avenue plants and transferred their operations to the new Springdaleplant; of the 69 employees at the Springdale plant at the time of thehearing, 27 had been transferred from the Dayton plant and 42 hadbeen transferred from the State Avenue plant; and there is no warrantfor regarding the Springdale plant as a relocation of the State Avenueplant to the exclusion of the Dayton plant. In view of all these cir-cumstances, we find that the State Avenue and Dayton plants havemerged into an entirely new operation with major personnel changes,and therefore that the Springdale plant is not a relocation of the StateAvenue plant.2As the Springdale plant is not a relocation of the State Avenue plant,the February 22 agreement between Milk and Ice Cream Drivers andthe Employer would bar an election among production employees onlyif at least '00 percent of the complement of production employeesemployed at the time of the hearing was employed at the time the con-tract was executed .3The record shows only that there were 64 produc-tion employees at the Springdale plant at the time of the hearing; thatprior to the execution of the agreement, 15 production employees madepilot runs at the Springdale plant and that there was interchangebetween the State Avenue and the Springdale plants involving anunspecified number of employees during February. As the record doesnot in these circumstances establish that the required percentage ofproduction employees was employed at Springdale when the contractwas signed, we find that the agreement between Milk and Ice CreamDrivers and the Employer does not bar the petition insofar as it seeksproduction employees.As the Springdale plant is not a relocation ofthe State Avenue plant, we further find that the contract betweenMachinists and the Employer covering maintenance employees at StateAvenue does not bar the petition insofar as it seeks maintenanceemployees at Springdale.4.As noted, the Petitioner seeks a unit of production and mainte-nance employees at the Employer's new Springdale plant.TheEmployer, Milk and Ice Cream Drivers, and Machinists contend thatthe production and maintenance unit sought in the petition is inappro-priate and that only separate units of production employees and main-tenance employees are appropriate.Additionally, the Milk and IceCream Drivers contends that in the event the Board directs an electionamong the production and maintenance employees, employees process-ing frozen foods, and laboratory technicians should be included in theunit.'Bowman Dairy Company,123NLRB 707, reliedon by the Employer and Milk and IceCream Drivers,is distinguishable.There, the Boardfound thatthe merger and consoli-dation of Bowman of Ohio and Fairmont did not result in the creation of anentuelynew operation with major personnel changesBut there, the Fairmont operation wastransferred into the existing Bowman plant;here, however, tno existing plants mergedinto the newly constructed plant at SpringdaleGeneral ExtrusionCompany, Inc,121 NLRB 1165. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the overall unit of production and maintenance employeesrequested by the Petitioner is presumptively appropriate, the Boardhas held that where, as here, there is no bargaining history in the over-all unit, separate units of maintenance employees may be appropriateif there are factors establishing the separate identity of these employ-ees.4The record shows that maintenance employees at the Springdaleplant work out of a machine shop which is apart from the productionarea of the plant, are under the separate supervision of the plant engi-neer, do not interchange with production employees, and have theirown seniority list.Their separate identity is further established bythe separate history of bargaining for maintenance employees at cer-tain of the Employer's other plants, including the former State Ave-nue plant.Accordingly, we find that production employees and main-tenance employees possess interests which are sufficiently separate fromone another to warrant their establishment in separate units if they sodesire.As a production and maintenance unit is presumptively appro-priate, we likewise find that such unit as sought by the Petitioner mayalso be appropriate.We shall, therefore, make no final unit determi-nations at this time but shall direct separate elections in the votinggroups described below.There remains the question of the placement of the employees proc-essing frozenfoods and the laboratory technicians.The record showsthat: There are 14 or 15 employees at the Springdale plant engaged inprocessingfrozen foods in the Employer's warehouse;they work in aseparate location and are under separate supervision from the produc-tion and maintenance employees sought by Petitioner; Local 661 andthe Employer are parties to a contract covering frozen food employeesworking at the State Avenue plant, effective from April 5, 1964, toApril 1, 1967; and Local 661 claims to represent the frozen foodemployees working at Springdale. In view of all these circumstances,we shall exclude these frozen food employees from the units hereinfound appropriate.The record shows that there are approximately three laboratory tech-nicians who test raw milk and other ingredients used in the plant andwho also test the finished products.As these technicians perform workwhich is part of the production process, we find that they have a com-munity of interest with the other production empoyees, and we there-fore shall include them in the production unit.In view of the foregoing, we shall direct elections by secret ballotsamong the following groups at the Employer's Springdale, Ohio, oper-ation, excluding from each group frozen food employees, guards, andsupervisors, as defined in the Act:(a)All maintenance employees.(b)All production employees including laboratory technicians.AAmerican Cyanamid Company,131 NLRB 909. ARMCO EMPLOYEES INDEPENDENT FEDERATION, ETC.551The employees in voting group (a) shall choose between the Peti-tioner, the Machinists, and neither; the employees in voting group (b)shall choose between the Petitioner, Milk and Ice Cream Drivers, andneither.If a majority of the employees in voting group (a) and amajority of the employees in voting group (b) select the Petitioner, theRegional Director is instructed to issue a certification of representativeto such labor organization for a unit of production and maintenanceemployees which the Board in these circumstances finds appropriate.If, on the other hand, a majority of the employees in voting group (a)select the Machinists, these employees will be taken to have indicatedtheir desire to become a part of the multiplant maintenance unit, histori-cally represented by the Machinists; the Regional Director is in suchcircumstances instructed to issue an appropriate certification to thelabor organization which may bargain for them as part of that unit.In such circumstances the Board finds that a separate production unitis appropriate; and in any other circumstance in which the Petitioneris not selected by a majority in both voting groups, the Board finds thatseparate production and maintenance units are appropriate.TheRegional Director is instructed to issue such certification of represent-atives or certifications of results of election as may in the circum-stances be appropriate.[Text of Direction of Elections omitted from publication.]MEMBER FANNING took no part in the consideration of the aboveDecision and Direction of Elections.Armco Employees Independent Federation,Inc. [Armco SteelCorporation]andUnited Steelworkers of America,AFL-CIO.Case No. 9-CB-1g03.November 4, 1965DECISION AND ORDEROn March 18, 1965. Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiners Deci-sion.Thereafter, the Respondent filed a motion for dismissal and a let-ter also seeking dismissal was filed by Armco Steel Corporation. Oppo-sition to dismissal has been filed by the Charging Party.155 NLRB No. 58.